Exhibit 10.1

Revised July 2011

Norman R. Bobins

Revised Compensation Arrangement

To be Effective as of 1/1/2011

 

Existing positions

  

Director, PrivateBancorp, Inc. (since July 2008);

Director and Chairman, The PrivateBank and Trust Company (since July 2008)

Duties

   In addition to Board oversight responsibilities, generally available to
provide advice and counsel to CEO on banking matters and strategies; participate
in new business development and advise lending team regarding retention and
expansion of client relationships; attend various Bank oversight committee
meetings from time to time to stay abreast of business developments; participate
in meetings with regulators; serve as chair of CRA Committee; representing Bank
in civic, community and charitable activities; maintain a presence on behalf of
the Bank in industry trade associations and participate from time to time in
legislative or regulatory initiatives as requested; other duties commensurate
with position of Chairman of the Bank as reasonably requested by Board or CEO.

Term of Arrangement

  

Current director terms expire at 2012 annual meeting of stockholders;

Compensation arrangement to continue if re-elected so long as serving as Bank
chair, subject to annual review (and adjustment as deemed appropriate) by Board
in connection with annual review of director compensation

Cash Compensation

  

Annual cash compensation of $550,000

 

•    Components:

       $50,000    director retainer

         50,000    Bank chair retainer

   +  450,000   annual fees, payable in equal monthly installments

 

•    Total:     $550,000

Director Equity

  

Receives same annual grant as other outside directors

($50,000 annual RSU award currently)



--------------------------------------------------------------------------------

Office Space

   Office space available within company facilities to be made available for
Bobins’ use for the convenience of the Bank and Bank executives to facilitate
ease of interaction with team and Bank clients and prospects; beneficial to
promote the association of Bobins with the Bank and helps maximize the value of
the Bank relationship with Bobins. No commitment to provide current office space
if alternative utilization desired; no commitment to provide office space
outside of Bank facilities.

Other Benefits

   No other perqs or benefits to be provided. Previous arrangement included
Company paid country clubs dues, parking and three full-time staff plus a
driver. Employee Leasing Contract    Company to enter into employee leasing
contract to be effective as of January 1, 2011, with Norman Bobins Consulting
LLC providing for the lease to Bobins of services of three company-paid
employees currently supporting him who would continue to be employed by the
company in a similar capacity. Bobins will make lease payments to the company
based on actual cost so that Company fully reimbursed for all related employee
expense. Employees shall be eligible to participate in company benefit plans on
same terms for similarly situated employees. Either party may terminate on 60
days notice.

 

2